Citation Nr: 0529781	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for left ear hearing 
loss, to include as secondary to malaria.

3.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.  In January 2003, the Board REMANDED 
the case to the RO for additional development, to include 
obtaining a VA audiology examination.  

The claims for entitlement to service connection for left ear 
and right ear hearing loss are addressed in the REMAND 
appended to the decision below.  This matter is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the veteran's tinnitus is etiologically related to 
his exposure to excessive noise while engaged in combat 
during service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection for tinnitus is granted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for tinnitus.  Therefore, no further development is needed 
with respect to this issue.  As noted above, the veteran's 
claim for service connection for hearing loss is addressed in 
the remand below.

Factual Background

The veteran claims that as a result of a fire fight during 
active duty he developed tinnitus (January 2001). 

A copy of his Department of Defense (DD) Form 214, showed 
that he served in Vietnam.  He was awarded a Combat Infantry 
Badge, a National Defense Service Medal, a Vietnam Service 
Medal with two Bronze Service Stars, a Republic of Vietnam 
Campaign Medal, an Army Commendation Medal Expert (Rifle M-
14) and Sharpshooter (Rifle M-16).  His service medical 
records, to include the June 1971 separation examination, are 
negative for any findings attributable to tinnitus. 

A post-service private medical report dated in October 1979, 
shows that the veteran was seen for an auditory infection.  
The clinician noted that he had experienced ringing in both 
ears since Vietnam.  

A clinician, who evaluated the veteran's hearing in January 
1998, determined that he had constant tinnitus.  

In January 2001 the veteran was diagnosed with severe long-
term tinnitus.  

The veteran underwent a VA examination in June 2004.  The 
examiner, Dr. J. F., found that the veteran's tinnitus was 
less likely than not service related.  The examiner explained 
that that there was no indication in the service medical 
records that he incurred tinnitus in service.  Dr. J. F. 
indicated having reviewed the veteran's case file in 
preparation for the examination.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

If a veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there are no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

As the veteran's DD Form 214 shows that he served in Vietnam 
and was awarded a Combat Infantry Badge, his account of his 
being exposed to excessive noise while on active duty is not 
in dispute.  There is also medical evidence of a current 
diagnosis of tinnitus.  The remaining question is whether the 
veteran's current tinnitus is etiologically related to the 
in-service acoustic trauma.  

History obtained from the veteran eight years after discharge 
from active duty and in recent years, includes tinnitus 
beginning during service and continuing thereafter.  
Additional private post-service medical reports include such 
history, along with further references to in-service 
excessive noise exposure and a specific incident of acoustic 
trauma.  Thus there is medical evidence that reflects a 
history of chronic, recurring tinnitus for over 30 years and 
originating in service.  Although Dr. J. F. did not link the 
veteran's tinnitus to service on the basis of an absence of 
any relevant complaint or diagnosis during service, it is 
apparent that consideration was not given to the relevant 
private medical report dated in October 1979, which suggests 
a link between tinnitus at that time and in-service noise 
exposure.  The competent evidence in toto shows that the 
veteran sustained acoustic trauma during service, and since 
as early as eight years following service discharge and in 
more recent years, he has provided a credible history of 
ringing in his ears.  

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's current tinnitus is 
etiologically related to his exposure to excessive noise over 
a prolonged period of time and an incident of acoustic trauma 
during combat service.  With the resolution of reasonable 
doubt in the veteran's favor, service connection for tinnitus 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303.  


ORDER

Service connection for tinnitus is granted. 


REMAND

The veteran claims that as a result of excessive noise 
exposure and an incident of acoustic trauma during service, 
he developed right ear hearing loss and that his  hearing 
loss of the left ear was aggravated (January 2001).  In the 
alternative, he argues that his hearing loss is secondary to 
treatment for his service connected malaria.  

Service medical records reflect that the veteran had left ear 
hearing loss upon induction into service.  A June 1969 
examination report shows auditory readings of 0, 5, 5,0 and 
40.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a "disability" 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Thus, the veteran had a left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385 upon entry onto 
active duty.  The same induction examination showed no 
abnormalities regarding the right ear.  The veteran's 
remaining service medical records, to include a report of a 
June 1971 separation examination, are negative for any 
findings attributable to hearing loss.  The latter evaluation 
included an audiological examination, which showed that the 
veteran's hearing in both ears was well within normal limits 
at that time.  The evidence also shows that the veteran was 
diagnosed and treated for malaria during service.  Service 
connection is currently in effect for the latter disability.

A post-service private medical report dated in October 1979, 
shows that the veteran was evaluated for an ear infection.  
The clinician noted a 15 year history of chronic ear 
infections, which would place the onset of the initial 
infection years before the veteran went on active duty.  The 
1979 evaluation resulted in a diagnosis of otomycosis.  A 
clinician who evaluated the veteran's hearing in January 
1998, determined that he had intermittent, bilateral 
"swimmer's ear".  A January 2001 examination confirmed 
bilateral high frequency hearing loss.  The latter clinician 
indicated that the veteran had been treated for otitis 
externa in the late 1980's and early 1990's.  

Upon a VA examination in June 2004, Dr. J. F. found that the 
veteran had hearing within normal limits sloping to a 
moderately sensorineural hearing loss in the right ear, and 
hearing within normal limits sloping to a severe to profound 
sensorineural hearing loss in the left ear.  He indicated 
that he reviewed the case file in preparation for the 
examination.  The clinician opined that there was no nexus 
between the veteran's hearing loss and service.  He supported 
this opinion by citing the separation examination report and 
the lack of any findings attributable to hearing loss during 
service, aside from the induction examination report.  
However, the Board notes that Dr. J. F. failed to mention 
relevant post-service medical evidence, to include the 
October 1979 medical report noted above, which indicates that 
the veteran had ear pathology, to include apparent hearing 
loss, eight years after service discharge, and includes an 
opinion essentially linking these conditions to the acoustic 
trauma that the veteran sustained while on active duty.  
Additionally, although it is clear that the veteran had a 
left ear hearing disability upon entry into active duty, Dr. 
J.F. did not address the question of whether the veteran's 
left ear hearing disability was aggravated by noise exposure 
during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); VAOPGCPREC 3-
2003. 

The Board also notes that, in January 2004, the veteran 
raised a claim for service connection for bilateral hearing 
loss as secondary to in-service treatment for his service-
connected malaria.  Secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  38 C.F.R. § 
3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The recently raised secondary service connection claim is 
inextricably intertwined with the claim for service 
connection for hearing loss of both ears on appeal.  Smith v. 
Gober, 236 F. 3d. 1370, 1372 (Fed. Cir. 2001).  (In its 
Statement and Supplemental Statement of the Case, the RO made 
general reference to secondary service connection but did not 
specifically address the veteran's claim.)  The Board finds 
that the medical evidence, to include the June 2004 VA 
examiner's opinion that the veteran's hearing loss of the 
right and the left ears are unrelated to his service, does 
not include an opinion that specifically addresses the 
question of whether treatment for malaria aggravated the 
veteran's hearing loss.  Allen, supra.  While an October 2004 
malaria evaluation resulted in an opinion that the veteran's 
hearing loss was less likely than not related to the service 
connected malaria, it did not address the question of whether 
the veteran's hearing loss was caused or aggravated by 
treatment for his service-connected malaria.

Under these circumstances, the Board finds that an addendum 
to the VA medical examination report of June 2004, which 
includes an opinion addressing the questions of whether the 
veteran's excessive noise exposure during service caused his 
right ear hearing loss disability, whether it aggravated his 
left ear hearing loss disability, and whether treatment for 
his service-connected malaria caused or aggravated his right 
or left ear hearing loss disability, is warranted.  38 
U.S.C.A. § 5103A(D); 38 C.F.R. §§ 3.159(c)(4), 3.310(a); 
Allen, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the applicable requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326. The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected 
to present.  The RO should provide the 
veteran written notification specific 
to his claim of service connection for 
bilateral hearing loss, on direct 
incurrence, aggravation during service, 
and secondary to treatment for a 
service-connected disability (to 
include aggravation), of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for ear 
disease or hearing loss.  After 
securing the necessary releases, all 
such records that are not already in 
the claims folder should be obtained.

3.  The claims folder should be 
returned to Dr. J. F. to prepare an 
addendum to the VA examination report 
of June 2004.  The clinician should 
indicate that he reviewed the claims 
file, to include the October 1979 post-
service private medical report.  
Following that review, Dr. J. F. should 
be asked to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
right ear hearing loss is causally 
related to service, to include his 
account of any injury to his ears or 
noise exposure therein.  In making this 
determination, the examiner should be 
aware that the veteran engaged in 
combat during his period of active 
duty, and, pursuant to 38 U.S.C.A. § 
1154(b), his account of what occurred 
therein is presumed credible.  

Dr. J. F. is further requested to opine 
whether the veteran's hearing loss in 
the left ear, which pre-existed 
service, was aggravated during or as 
the result of some incident of service, 
beyond the natural progression of the 
pre-existing disability.  The clinician 
should note that aggravation is defined 
for legal purposes as a worsening of 
the underlying condition, beyond its 
natural progression, versus a temporary 
flare-up of symptoms.

Dr. J.F. is also asked to opine whether 
it is at least as likely as not (50 
percent or greater probability) that 
the veteran's hearing loss in either 
ear was caused or aggravated by 
treatment for his service-connected 
malaria.
  
The clinician is advised that where a 
service-connected disability causes an 
increase in, but is not the proximate 
cause of, a nonservice-connected 
disability, and the veteran is entitled 
to service connection for that 
incremental increase in severity 
attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The clinician is asked to provide a 
rationale for any opinion expressed.

If Dr. J. F. is unavailable to provide 
the above opinion, the claims folder 
should be referred to another physician 
for the above opinion.

4.  Thereafter, the RO should review 
the claims file and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required for the veteran's 
claims.  If further action is required, 
the RO should undertake it before 
further adjudication of the claims.

5.  The RO should readjudicate the 
issues of service connection right ear 
hearing loss and left ear hearing loss, 
with consideration of all of the 
applicable law and regulations, to 
include in-service aggravation for the 
veteran's left ear hearing loss 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306) 
and secondary service connection 
(38 C.F.R. § 3.310(a); Allen, supra).  

6.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the February 
2005 SSOC, and all of the applicable law 
and regulations, to include those noted 
in the preceding paragraph.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran, 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


